United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1606
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Matthew Nicholas Gikas

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                            Submitted: October 26, 2015
                              Filed: October 29, 2015
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

      Matthew Gikas directly appeals the sentence imposed by the district court1 after
he pleaded guilty to making and subscribing a false tax return. His counsel has

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the sentence was unreasonable. Gikas has submitted a pro se
brief in which he argues that his sentence was disproportionate to that of his co-
defendants and that prosecutors lied to the Grand Jury and prosecuted him for
impermissible reasons. We conclude that Gikas’s appeal waiver should be enforced
and prevents consideration of his claims. See United States v. Scott, 627 F.3d 702,
704 (8th Cir. 2010) (de novo review of validity and applicability of appeal waiver);
United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc) (court should
enforce appeal waiver and dismiss appeal where it falls within scope of waiver, plea
agreement and waiver were entered into knowingly and voluntarily, and no
miscarriage of justice would result). Having independently reviewed the record
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for
appeal.

     Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                        -2-